IN THE SUPREME COURT OF THE STATE OF DELAWARE


PIKE CREEK RECREATIONAL                       §
SERVICES, LLC,                                §      No. 36, 2014
                                              §
         Defendant-Petitioner Below,          §      Court Below: Court of
         Appellant,                           §      Chancery of the State of
                                              §      Delaware
         v.                                   §
                                              §      C.A. No. 5969-JW,
NEW CASTLE COUNTY,                            §      consolidated with
Subdivision of the State of                   §      C.A. No. N10M-12-005 (PRW)
Delaware,                                     §
                                              §
         Plaintiff-Respondent Below,          §
         Appellee.                            §
                                              §

                           Submitted: November 12, 2014
                           Decided:   November 13, 2014

Before STRINE, Chief Justice; RIDGELY and VALIHURA, Justices.

                                       ORDER

         This 13th day of November 2014, the Court, after hearing oral

argument and upon consideration of the record in this case, as well as all

arguments fairly presented to the court below, has concluded that this appeal

should be affirmed on the basis of and for the reasons assigned by the Court

of Chancery in its reissued Opinion;1 and its Opinion and Order,2 both issued

on December 30, 2013;


1
    New Castle Cnty. v. Pike Creek Recreational Servs., LLC, 82 A.3d 731 (Del. Ch. 2013).
      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Court of Chancery is AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




2
 New Castle Cnty. v. Pike Creek Recreational Servs., LLC, 2013 WL 6904387(Del. Ch.
Dec. 30, 2013).